Citation Nr: 9934795	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  97-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).  

2.  Entitlement to service connection for post-traumatic 
osteoarthritis.  

3.  Entitlement to service connection for prostate cancer.  

4.  Entitlement to service connection for dysentery.  

5.  Entitlement to service connection for irritable bowel 
syndrome.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from June 1943 to December 1945, 
which included approximately 15 months of captivity as a 
prisoner of war (POW) of the German government.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
RO, which, among other things, denied claims of service 
connection for ASHD, multiple joint post-traumatic 
osteoarthritis, prostate cancer, dysentery, and irritable 
bowel syndrome.  


FINDINGS OF FACT

1.  ASHD was first shown many years after the veteran's 
separation from service; he did not experience localized 
edema during in-service captivity.

2.  Currently shown arthritis of the right shoulder and left 
knee are as likely as not the result of joint trauma during 
the veteran's POW captivity.  

3.  No competent medical evidence of a nexus between prostate 
cancer and the veteran's military service has been presented.  

4.  Neither dysentery nor irritable bowel syndrome are 
currently demonstrated.  



CONCLUSIONS OF LAW

1.  The veteran does not have ASHD that is the result of 
disease or injury incurred in or aggravated by service; ASHD 
may not be presumed to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).  

2.  The veteran has arthritis of the right shoulder and left 
knee which is the result of disease or injury incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(l999).  

3.  The claim of service connection for prostate cancer, 
dysentery, or irritable bowel syndrome is not well grounded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background  

The veteran's service medical records show that the veteran 
was a POW from February 1944 to May 1945.  On examination in 
May 1945, soon after his release from POW captivity, the 
veteran had moderate dermatophytosis of the right foot, with 
a secondary infection.  No history, complaint or finding of 
any localized edema or swelling was noted.  In August 1945, 
an examining physician found the veteran to be "well-
nourished, not sick."  Examinations of the vascular and 
musculoskeletal systems, and the heart were normal.  A 
September 1945 hospital admission record shows mild gastric 
anxiety.  On further gastrointestinal examination, this was 
thought to be functional.  A September 1945 chest x-ray study 
was negative for abnormality.  Similarly, abnormalities were 
neither reported nor found on separation examination in 
December 1945.  Neither trauma to any joints nor dysentery 
was reported by the veteran, or found during the course of 
these physical examinations.  

On VA physical and mental examinations in March 1947, the 
veteran's complaints were limited to his stomach.  The 
diagnoses included gastric neurosis and anxiety state, 
manifested chiefly by psychosomatic gastric disorders.  

On VA POW examination in December 1983, the veteran reported 
a history of dysentery and malnutrition during his POW 
captivity.  He also reported a medical history of a ruptured 
disk in the low back, status post surgical repair.  He denied 
ever having experienced problems such as edema.  The 
diagnostic impression was mild anxiety disorder with 
psychosomatic gastrointestinal disorder.  It was felt that 
the veteran's continuing stomach difficulty had its onset 
while he was a POW.  

On the basis of the evidence described above, a December 1989 
RO rating decision established service connection for 
duodenal ulcer disease.  Service connection was also 
established for bilateral peripheral neuropathy, as well as 
the veteran's right foot trichophytosis.  

Private treatment records dated from 1991 to 1996 show a 
history of treatment for various disorders.  The veteran 
sustained a myocardial infarction in December 1991.  ASHD was 
noted.  A history of treatment for service-connected peptic 
ulcer disease is shown, with a history of secondary 
gastrointestinal bleeding.  See VA stomach examination of 
October 1996.  No diagnosis of irritable bowel syndrome is of 
record.  

Private treatment records of 1991 to 1996 also show prostate 
cancer, a hiatal hernia, gastroesophageal reflux disease, and 
a cholecystectomy.  The veteran is shown to have a long 
history of hyperthyroidism.  Additionally, he injured his 
right shoulder in May 1993.  Subsequently, a March 1994 
impression was that posterior neck pain was thought to be 
"consistent with arthritis."  In June 1994, an impression 
of probable degenerative joint disease of the knees and neck 
was made.  

In August 1996, the veteran submitted incomplete copies of 
various clinical research reports and articles, which appear 
to summarize the clinical laboratory trial results regarding 
research into the etiology of osteoarthritis.  In a July 1993 
handwritten statement addressed to whom it may concern, M. 
Biscotti, M.D., stated that people exposed to joint trauma 
may develop arthritis which is indistinguishable from 
arthritis due to old age.  

On VA joint examination in April 1998, the veteran gave a 
history of a ruptured low back disc followed by diskectomy 
and fusion surgery in 1959 with very good results.  The 
diagnoses were osteoarthritic changes of the left knee and 
right shoulder, with right shoulder impingement syndrome.  
The examiner noted a history of status post lumbar 
decompression and fusion, with normal neurologic findings, 
and slight spondylitic scoliotic deformity.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom., Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have submitted 
well-grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold questions that must be resolved in 
the instant appeal is whether the appellant has presented 
evidence that his claims are well grounded; that is, that the 
claims are plausible.  For the reasons that follow, the Board 
finds that the veteran has not met this burden with regard to 
his claims of service connection for prostate cancer, 
dysentery, and irritable bowel syndrome.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

VA laws and regulations also provide that service incurrence 
or aggravation for post-traumatic osteoarthritis, chronic 
dysentery, irritable bowel syndrome, or beriberi heart 
disease, are presumed in instances where the veteran (1) is a 
former POW who was interned for not less than 30 days, and 
(2) develops post-traumatic osteoarthritis, chronic 
dysentery, irritable bowel syndrome, or beriberi heart 
disease manifest to a degree of 10 percent or more at any 
time after his discharge from service.  38 U.S.C.A. 
§ 1112(b)(12) (West 1991); 38 C.F.R. §§ 3.307(a)(5), 3.309(c) 
(1999).  Service incurrence or aggravation may also be 
presumed for a malignant tumor or cardiovascular-renal 
disease, including hypertension that is manifested to a 
compensable degree within a year of discharge from military 
service.  38 C.F.R. §§ 3.307, 3.309.  A presumption of 
service connection in accordance with § 3.309 may be rebutted 
by affirmative evidence showing that the disease is not 
related to the veteran's period of active military duty.  
38 U.S.C.A. § 1113 (West Supp. 1998).  

ASHD

In June 1992, the RO denied service connection for heart 
disease, including hypertension and ASHD.  The veteran was 
given written notice of this decision to deny in June 1992.  
He did not appeal, and the RO's decision became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (1999).  However, in July 1994, 38 C.F.R. § 3.309(c) 
was amended to include a Note following 3.309(c), which 
indicated that, for the purpose of 3.309(c), the term 
beriberi heart disease included ischemic heart disease in a 
former POW where the POW had experienced localized edema 
during captivity.  As this pertinent change in regulation is 
demonstrated since the time of the RO's prior final decision, 
the claim of service connection for ASHD will be considered 
by the Board on a de novo basis.  See Routen v. West, 10 
Vet.App. 183 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998).  

The veteran asserts that ASHD is the result of the very harsh 
conditions of his POW experience.  The post-service medical 
evidence shows treatment from 1991 for various heart 
disorders, including ischemic heart disease.  Given that the 
veteran was a POW for approximately 15 months, and because of 
the post-service findings of ischemic heart disease, the 
Board finds that, within the context of the § 3.309(c) 
presumption set out above, the veteran's claim is well 
grounded.  However, as noted above, there is no indication 
that ASHD had its onset during service.  Additionally, 
although diagnosed many years after service, no examiner has 
attributed the heart disease to service.  

As for application of §§ 3.307, 3.309, there is no medical 
evidence tending to show that heart disease was manifest to a 
compensable degree within a year of the veteran's separation 
from service, or that the veteran had localized edema during 
captivity.  The veteran's service medical records show no 
complaint, treatment, or finding of localized edema in 
service.  Indeed, when examined by VA in 1983, the veteran 
specifically reported that he had never experienced edema.  
Consequently, while ischemic heart disease has been 
diagnosed, the Board finds that, because the veteran did not 
experience edema during captivity, the presumption does not 
work to the veteran's benefit.  In other words, on analysis 
of the merits of his claim, the Board finds that ASHD did not 
have its onset during service and may not be presumed to have 
been incurred in or aggravated by service.  §§ 3.307, 3.309.  

Implicit in the veteran's current claim is that he did in 
fact experience edema during captivity.  The Board finds that 
the veteran is indeed competent to say such a thing.  
Reasonable inferences may be made from his statements on 
appeal that he experienced this problem during captivity.  As 
explained above, this alone, coupled with the post-service 
diagnosis would ordinarily provide a basis for granting the 
benefit sought.  This is especially so given the veteran's 
combat service.  38 U.S.C.A. § 1154 (West 1991).  However, 
the Board finds that clear and convincing evidence exists 
that the veteran did not in fact experience edema during 
captivity.  Not only are post-captivity service medical 
records silent for pertinent complaints or findings, no 
complaint or notation of a history of edema was reported at 
VA examinations in 1947, 1997 or 1998.  Indeed, as already 
noted, when examined in 1983, the veteran specifically denied 
ever having had edema.  This refutation of a history of edema 
and the absence of any suggestion of his having had edema 
during captivity is clear and convincing evidence that he did 
not have such a problem during captivity.  § 1154.  
Consequently, the Board finds that a grant of service 
connection is not warranted.  

Post-traumatic Arthritis

The veteran asserts that he sustained traumatic joint 
injuries while a POW, and that he currently has traumatic 
arthritis as a result.  He requests application of the 
presumption of service connection in 3.309(c), as noted 
above.  

As reported above, the veteran supports his claim primarily 
with recent treatment evidence, a current VA diagnosis of 
osteoarthritis of the right shoulder and left knee, as well 
as a July 1993 statement of M. Biscotti, M.D., as well as 
other medical treatise evidence.  In pertinent part, Dr. 
Biscotti notes that, in general, people exposed to repeated 
joint trauma may develop arthritis, which is 
indistinguishable from degenerative arthritis caused by old 
age.  The post-service medical evidence shows a current 
diagnosis of right shoulder and left knee osteoarthritic 
changes on VA examination in April 1998.  

The Board notes that the veteran is competent to provide 
testimony regarding the occurrence of observable in-service 
events or injuries, including traumatic injuries to the 
joints while a POW.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The Board therefore finds that, under the facts of 
this case, the veteran's statements of his in-service POW 
experiences, including trauma, sufficient to establish 
incurrence of injury.  § 1154.  While the service medical 
records are silent as to any history, complaint, treatment, 
or findings regarding trauma, or for many years thereafter, 
there is no lay or medical evidence in the claims file to 
rebut the veteran's account of what happened during his 
military service, including the incidents of his POW 
captivity.  Accordingly, his accounts are accepted as proof 
of the facts asserted.  Id.  

Although no current diagnosis of post-traumatic 
osteoarthritis is demonstrated by the evidence of record, the 
Board notes that osteoarthritis of the left knee and right 
shoulder has been noted.  The evidence of record shows that 
the veteran's post-service occupation included carpentry 
work, and private treatment records show a right shoulder 
injury in May 1993.  While some doubt therefore exists as to 
the etiology of current right shoulder and left knee 
osteoarthritic changes noted on VA examination in April 1998, 
the Board finds that the July 1993 statement of Dr. Biscotti 
places the veteran's claim of service connection, as to the 
right shoulder and left knee, in evidentiary equipoise.  
While current right shoulder and left knee diagnoses are 
limited to osteoarthritis, assuming the accuracy of the 
veteran's statements of in-service joint trauma, and in light 
of Dr. Biscotti's general medical statement that a 
distinction can not be made between post-traumatic arthritis 
and arthritis due to the aging process, the Board resolves 
the question of the type of arthritis he experiences in the 
veteran's favor.  

With application of the benefit-of-the-doubt rule in the 
veteran's favor, as authorized under 38 C.F.R. §§ 3.102, the 
Board finds that the arthritis of the left knee and right 
shoulder as recently diagnosed is of traumatic origin, 
particularly trauma during the veteran's military service.  
The presumption of service connection for post-traumatic 
osteoarthritis of the right shoulder and left knee is for 
beneficial application in this case.  (Given that the April 
1998 VA examination referred to limitation of motion of both 
the knee and the shoulder, and because both are major joints, 
see 38 C.F.R. § 4.45, the Board finds that both are manifest 
to a compensable degree.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999) (a 10 percent rating may be assigned for a major 
joint affected by arthritis when there is limitation of 
motion, even if the limitation itself is not compensable 
under criteria pertaining to limitation of motion).)  The 
Board accordingly finds that the service connection for 
arthritis of the right shoulder and left knee is warranted.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102 (1999). 

Prostate Cancer

The evidence of record shows treatment for prostate cancer 
from 1993, many years after the veteran's separation from 
service.  This disorder is not shown in service, or for 
several decades thereafter.  With no medical nexus evidence 
between the current prostate cancer and his service of 
approximately 45 years earlier, the claim of service 
connection cannot be considered as well grounded.  Caluza, 
supra.  Additionally, given that it was not manifest within a 
year of separation from service, the presumption of § 3.307 
is not helpful to the veteran's attempt to file a well-
grounded claim.  

Dysentery and Irritable Bowel Syndrome

The claims of service connection for dysentery and irritable 
bowel syndrome are not well grounded for lack of any current 
diagnosis.  While the veteran appears to contend that his in-
service complaints of stomach pain well-grounds his claims 
for service connection for any current disability, without a 
current diagnosis of dysentery, its residual, or irritable 
bowel syndrome, neither claim is well grounded.  See, 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  It is 
noted that the veteran reported abdominal pain upon his 
return from POW status.  While this was thought to be 
functional on further examination, including on examination 
for separation from service in 1945 and on VA examination in 
1947, the salient point to be made is that service connection 
was previously established for duodenal ulcer disease.  There 
has been no indication that any other gastrointestinal 
symptom is attributable to either chronic dysentery or 
irritable bowel syndrome.

While the veteran gave a history of dysentery and stomach 
disorders on VA POW examination in 1983, no current diagnosis 
of dysentery, its residual, or irritable bowel syndrome is of 
record.  Accordingly, with no current diagnoses, the claims 
of service connection for dysentery and irritable bowel 
syndrome are not well grounded.  Rabideau, supra.; Caluza, 
supra.  As noted previously, chronic dysentery and irritable 
bowel syndrome are diseases for which service incurrence may 
be presumed in the veteran's case.  § 3.309(c).  However, a 
current diagnosis is a prerequisite to application of the 
presumption.  Id.  


ORDER

Entitlement to service connection for ASHD, prostate cancer, 
dysentery, or irritable bowel syndrome is denied.  

Service connection is granted for post-traumatic 
osteoarthritis of the right shoulder joint and the left knee 
joint, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

